    Case: 1:16-cv-00025-WAL-GWC Document #: 30 Filed: 05/27/20 Page 1 of 8



                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX

                                          )
MARK KING,                                )
                                          )
                    Plaintiff,            )
             v.                           )
                                          )                   Civil Action No. 2016-0025
RICK MULGRAVE, Director of the Virgin     )
Islands Bureau of Corrections,            )
                                          )
                    Defendant.            )
__________________________________________)

Appearances:
Mark King, Pro Se

                                  MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER is before the Court on a Report and Recommendation (“R&R”) issued by

Magistrate Judge George W. Cannon, Jr., (Dkt. No. 20), pursuant to an initial screening of pro se

Plaintiff Mark King’s Amended Complaint under 28 U.S.C. § 1915(e)(2) and 28 U.S.C. § 1915A.

In his R&R, the Magistrate Judge recommends that Plaintiff’s Amended Complaint (Dkt. No. 17)

be dismissed without prejudice. For the reasons that follow, the Court finds that this matter is moot

and will dismiss Plaintiff’s Amended Complaint.

                                 I.     BACKGROUND

       Plaintiff Mark King was convicted of first-degree murder, conspiracy to commit robbery

and possession of an unlicensed firearm in 1979. He was sentenced immediately after his

conviction to one life sentence for the murder and five-year terms for the robbery and firearm

counts. See Judgment and Commitment entered April 26, 1979.




                                                 1
      Case: 1:16-cv-00025-WAL-GWC Document #: 30 Filed: 05/27/20 Page 2 of 8



         When Plaintiff initiated this action, he did so by sending a letter—which was docketed as

a Complaint (Dkt. No. 1)—from the Saguaro Correctional Center (“SCC”) in Eloy, Arizona. The

Court granted Plaintiff an additional 60 days to file a proper complaint with a standard pro se civil

rights packet provided to Plaintiff by the Clerk’s Office. (Dkt. No. 12). Plaintiff then filed an

Amended Complaint, which purported to bring claims pursuant to 42 U.S.C. § 1983 and Bivens.

(Dkt. No. 17 at 1). Under “Relief Requested,” Plaintiff checked the box for injunctive relief. Id. at

4.

         In the Amended Complaint, Petitioner sought to enjoin the violation of his constitutional

rights. Id. To this end, Petitioner argued that SCC was violating his rights under the First, Eighth,

and Fourteenth Amendments. Id. at 2. Specifically, Plaintiff claimed that SCC did not allow him

to practice his Rastafarian religion; that it did not provide him with dietary options that were

appropriate for his religion; that he could not have various possessions that were related to his

religion; and that he could not contact religious advisors. Id. at 3. Plaintiff also claimed that he was

not receiving medical care for a chronic illness, “which amount[ed] to a deliberate indifference to

serious medical needs.” Id. Plaintiff further stated that SCC did not provide him with any legal

assistance for the preparation of legal documents and that the prison’s law library was inadequate.

Id. Finally, Plaintiff claimed that, by housing him in the same unit as mentally ill inmates from the

Virgin Islands, the Virgin Islands Bureau of Corrections (BOC) and the Corrections Corporation

of America (CCA) 1 were violating a consent decree between the United States and the Virgin

Islands. Id. Plaintiff sought, by way of injunction, to have these practices discontinued.




1
    SCC is a privately-run facility owned and operated by CCA.


                                                   2
    Case: 1:16-cv-00025-WAL-GWC Document #: 30 Filed: 05/27/20 Page 3 of 8



       Following the filing of the Amended Complaint, the Magistrate Judge screened it pursuant

to the Court’s authority under 28 U.S.C. § 1915. The Magistrate Judge recommended that the

Amended Complaint be dismissed, because Plaintiff did not name a proper defendant, nor could it

be determined with certainty whether Plaintiff had exhausted his administrative remedies. (Dkt.

No. 20 at 3-4). The Magistrate Judge further found that, even if Plaintiff had exhausted his

administrative remedies, a review on the merits resulted in the same recommendation of dismissal,

because Plaintiff did not plead sufficient facts to support any of his claims. Id. at 8. The Magistrate

Judge recommended dismissing the Amended Complaint without prejudice in order to afford

Plaintiff a second opportunity to amend his complaint.

       Plaintiff subsequently filed a letter (Dkt. No. 24)—which was construed as a “Motion for

Extension” to file Objections to the R&R. The Court granted the extension, but a hard copy of the

Order was delivered to SCC and returned as undeliverable. (Dkt. No. 28).

       The Court’s research has revealed that on December 22, 2018, then-Governor of the Virgin

Islands Kenneth E. Mapp granted Plaintiff a commutation of his sentence and directed the Virgin

Islands Bureau of Corrections to release him immediately. See Order Granting A Commutation Of

Sentence Of Time Served To Mark King By The Governor Of The Virgin Islands Of The United

States, dated December 22, 2018. Plaintiff was then granted his release on December 30, 2018.

See Government of the Virgin Islands Bureau of Corrections, Certificate Of Parole And/Or Final

Discharge, regarding BOC Inmate Number 940043.

                     II.     APPLICABLE LEGAL PRINCIPLES

       A.      Review of Magistrate Judge’s R&R

       Parties may make “specific written objections” to a magistrate judge’s report and

recommendation “[w]ithin 14 days after being served with a copy of the recommended



                                                  3
    Case: 1:16-cv-00025-WAL-GWC Document #: 30 Filed: 05/27/20 Page 4 of 8



disposition.” See Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (“Within fourteen days

after being served with a copy, any party may serve and file written objections to such proposed

findings and recommendations as provided by rules of court.”).

       When a party makes a timely objection, the district court “make[s] a de novo determination

of those portions of the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). Where the party fails to file timely objections, there

is no statutory requirement that the district court review the R&R before accepting it. Anderson v.

United States, 2019 WL 1125816, at *1 n.1 (M.D. Pa. Mar. 12, 2019) (citing Thomas v. Arn, 474

U.S. 140, 149 (1985)). The Third Circuit has determined, however, that as a matter of good

practice, district courts should “afford some level of review to dispositive legal issues” raised in

an R&R under a plain error standard. Nara v. Frank, 488 F.3d 187, 196 (3d Cir. 2007), as amended

(June 12, 2007) (“[P]lain error review is appropriate where a party fails to timely object to a

magistrate judge’s R&R.”); see also Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(“While . . . [28 U.S.C. § 636(b)(1)] may not require, in the absence of objections, the district court

to review the magistrate’s report before accepting it, we believe that the better practice is for the

district judge to afford some level of review to dispositive legal issues raised by the report.”); see

also Tice v. Wilson, 425 F.Supp.2d 676, 680 (W.D. Pa. 2006), aff’d, 276 Fed. App’x 125 (3d Cir.

2008) (explaining that, by failing to object to a portion of a report and recommendation, the litigant

“waived its right to have this Court conduct a de novo review,” and that in those circumstances,

“the scope of [the court’s] review is far more limited and is conducted under the far more

deferential standard of ‘plain error’”). A plain error review involves a determination as to whether

the R&R contains any “clear” or “obvious” error affecting the plaintiff’s “substantial rights.”

United States v. Olano, 507 U.S. 725, 734 (1993) (explaining that to meet the definition of a “plain



                                                  4
    Case: 1:16-cv-00025-WAL-GWC Document #: 30 Filed: 05/27/20 Page 5 of 8



error,” an error must have been both “obvious” and “prejudicial” in that it “affected the outcome

of the district court proceedings”).

       B.      Mootness Doctrine

       Subject matter jurisdiction refers to the Court’s power to hear a case. Cty. of Morris v.

Nationalist Movement, 273 F.3d 527, 533 (3d Cir. 2001). Pursuant to Fed. R. Civ. P. 12(h)(3), “[i]f

the court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.”

       Article III of the Constitution provides that federal judicial power extends to cases and

controversies. See U.S. Const. art III, § 2, cl. 1. The mootness doctrine precludes federal courts

from issuing advisory opinions by requiring that an actual controversy exists between adverse

litigants. See, e.g., Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If

developments occur during the course of adjudication that eliminate a plaintiff’s personal stake in

the outcome of a suit or prevent a court from being able to grant the requested relief, the case must

be dismissed as moot.”).

       A justiciable case or controversy requires that a party have a continuing, personal interest

in the outcome of the litigation. See, e.g., Freedom from Religion Found. Inc v. New Kensington

Arnold Sch. Dist., 832 F.3d 469, 476 (3d Cir. 2016) (“[M]ootness ensures that this [requisite

personal] interest ‘continues throughout’ the duration of the case.” (citing Arizonans for Official

English v. Arizona, 520 U.S. 43, 68 n.22 (1997)). In addition, when events subsequent to the filing

of a case mean that the decision of the federal court will not have any effect in the matter before

it, the case must be dismissed as moot. See Church of Scientology of Cal. v. United States, 506

U.S. 9, 11 (1992) (“[I]f an event occurs while a case is pending on appeal that makes it impossible




                                                  5
    Case: 1:16-cv-00025-WAL-GWC Document #: 30 Filed: 05/27/20 Page 6 of 8



for the court to grant ‘any effectual relief whatsoever’ to a prevailing party, the appeal must be

dismissed.’” (quoting Mills v. Green, 159 U.S. 651, 653 (1895))).

       Because a suit must be justiciable throughout its pendency, a mootness challenge to subject

matter jurisdiction may arise at any time. See Brown v. Phila. Hous. Auth., 350 F.3d 338, 346-47

(3d Cir. 2003); Williams v. Sec’y Penn. Dep’t of Corr., 447 F. App’x 399, 402 (3d Cir. 2011). A

case is moot if “(1) it can be said with assurance that there is no reasonable expectation that the

alleged violation will recur, and (2) interim relief or events have completely and irrevocably

eradicated the effects of the alleged violation.” Phillips v. Penn. Higher Educ. Assistance Agency,

657 F.2d 554, 569 (3d Cir. 1981), cert. denied 455 U.S. 924 (1982) (citations omitted).

                                       III.    DISCUSSION

       In his Amended Complaint, Plaintiff sought injunctive relief for alleged violations of his

rights under the First, Eighth, and Fourteenth Amendments. However, because Plaintiff has since

been released from prison, there is no longer an actual case or controversy present within this suit,

and Plaintiff’s claims for which he sought injunctive relief are thus moot.

       It is well established that where a plaintiff seeks injunctive relief against prison officials to

whose control he is no longer subject, or against a prison in which he is no longer housed, there is

no longer a live controversy and a court cannot grant injunctive relief. See Abdul–Akbar v. Watson,

4 F.3d 195, 206 (3d Cir. 1993) (holding that when prisoner was released from maximum

supervision unit that “the district court could not provide [the prisoner] with meaningful relief by

entering an injunctive order respecting the [maximum security unity] in which [the prisoner] no

longer was incarcerated); Weaver v. Wilcox, 650 F.2d 22, 27 (3d Cir. 1981) (holding that the

prisoner’s transfer meant that he “lacks standing to seek injunctive relief if he is no longer subject

to the alleged conditions he attempts to challenge”); Hennis v. Varner, 544 Fed. App’x 43, 45 (3d



                                                  6
    Case: 1:16-cv-00025-WAL-GWC Document #: 30 Filed: 05/27/20 Page 7 of 8



Cir. 2013) (request for injunctive relief for loss of prison job became moot upon transfer to another

prison); See also White v. State, 82 F.3d 364, 366 (10th Cir. 1996) (“[A]lthough sovereign

immunity will not bar plaintiff’s 1983 claims from prospective injunctive relief, any such claims

must now be deemed moot, in light of plaintiff’s subsequent release on parole”) (internal citations

omitted); Lavado v. Keohane, 992 F.2d 601, 605 (6th Cir. 1993) (holding that inmate’s “request

for an injunction was obviously mooted when [he] was released from prison.”); Inmates v. Owens,

561 F.2d 560, 562 (4th Cir. 1977) (“With the exception of the one inmate who was rearrested, all

the inmates who sought declaratory and injunctive relief relating to the five conditions of

confinement complained of were no longer subjected to the alleged treatment once they were

released. Accordingly, we hold that their claims for injunctive relief are moot.”).

       The Court finds that this case must be deemed moot because of Plaintiff’s release from

prison. Plaintiff sought injunctive relief in his Amended Complaint, and there is presently no party

to the suit who a federal court may order to grant Plaintiff the relief he seeks. Further, Plaintiff’s

release from prison means that he is no longer subject to the conditions of confinement he sought

to challenge while at SCC. The Third Circuit has stated that “[a]n inmate’s transfer from the facility

complained of generally moots the equitable and declaratory claims…[b]ut these claims are not

mooted when a challenged action is (1) too short in duration to be fully litigated prior to its

cessation or expiration; and (2) there is a reasonable likelihood that the same complaining party

would be subjected to the same action again.” Sutton v. Rasheed, 323 F.3d 236, 248 (3d Cir. 2003)

(internal citations omitted). Because the exception to the general rule does not apply, the Court

lacks jurisdiction to decide Plaintiff’s claims.




                                                   7
   Case: 1:16-cv-00025-WAL-GWC Document #: 30 Filed: 05/27/20 Page 8 of 8



                                   IV.     CONCLUSION

      Because Plaintiff’s release from prison has stripped this Court of jurisdiction, the Amended

Complaint will be dismissed. An appropriate Order accompanies this Memorandum Opinion.

Date: May 27, 2020                                  _______/s/________
                                                    WILMA A. LEWIS
                                                    Chief Judge




                                               8
